Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the claims
Claims 1-10 are pending. Claims 1-10 are presented for examination on the merits.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tingting Liu on 8/3/2022.

Claim 1 has been amended as follows:
A method for removing water from a compound solution and performing conjugate acid conversion, comprising the steps of: (a) removing water: providing a compound solution containing an acidic substance A, pressurizing the compound solution to penetrate at least one nanometer film for reverse osmosis, and then discharging the aqueous solution obtained by reverse osmosis; (b) providing conjugate acid: providing an acidic substance B aqueous solution different from the acidic substance A to the nanometer film; (c) acid conversion and water removal: pressurizing for reverse osmosis, and discharging the aqueous solution obtained by reverse osmosis, acidic substance A and excess acidic substance B; (d) cleaning: adding water, pressurizing for reverse osmosis, and then discharging the aqueous solution obtained by reverse osmosis and excess acidic substance B; and (e) collection: adding water to elute the compound concentrate, wherein the compound is selected from etelcalcetide, teriparatide, and abaloparatide.

Claim 7 has been amended as follows:
The method of claim 1, wherein the nanometer film comprises a nanofiltration membrane or a reverse osmosis membrane.

Claim 8 has been amended as follows:
The method of claim 1, wherein the material of the nanometer film comprises cellulose acetate fiber, polysulfone, polyvinylidene fluoride, polyethersulfone resin, or a composite film of a combination thereof.

Claims 5-6 are cancelled.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are drawn to a method for removing water from a compound solution comprising the steps of: (a) removing water; (b) providing conjugate acid; (c) acid conversion and water removal; (d) cleaning; and (e) collection, wherein the compound is selected from etelcalcetide, teriparatide, and abaloparatide.
The closest prior art (Maubois et al., US 2004/0097714) teaches a method for obtaining a protein fraction enriched in TGF which comprises similar method steps. However, Maubois et al. do not teach nor suggest the instantly claimed method steps. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658